Citation Nr: 1420947	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for left knee strain.

2. Entitlement to an initial rating in excess of 10 percent for left shoulder strain.

3. Entitlement to an initial compensable rating for left heel bursitis and right foot plantar fasciitis.

4. Entitlement to an initial compensable rating for right carpal tunnel syndrome.

5. Entitlement to an initial compensable rating for left carpal tunnel syndrome.

6. Entitlement to an effective date prior to March 4, 2009 for the assigned 20 percent rating for diabetes mellitus.

7. Entitlement to service connection for a right ovarian cyst.

8. Entitlement to service connection for stomach pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to August 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran's left knee strain manifests with pain and loss of flexion to no less than 130 degrees.

2. With the exception of an isolated flare-up , the Veteran's left shoulder strain has manifested with pain but no loss of range of motion to shoulder level or below.

3. The Veteran's left heel bursitis and right foot plantar fasciitis manifests with pain and swelling helped by orthotics and without functional limitations.

4. Right and left carpal tunnel syndrome manifests with subjective complaints of numbness and tingling in the last two digits of each hand with no functional loss.

5. March 4, 2009 is the earliest date on which the medical evidence of record reflects that the Veteran was diagnosed with diabetes mellitus.

6. The evidence does not show any current residuals of a right ovarian cyst.

7. The evidence does not show that the Veteran currently has a disability manifest with stomach pain.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for left knee strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).

2. The criteria for an evaluation in excess of 10 percent for left shoulder strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).

3. The criteria for an initial compensable evaluation for left heel bursitis and right foot plantar fasciitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5276-5284 (2013).

4. The criteria for an initial compensable evaluation for left and right carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8515 (2013).

5. The criteria for an effective date prior to March 4, 2009 for the assigned 20 percent rating for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.119, Diagnostic Code 7913 (2013).

6. The criteria for service connection for residuals of a right ovarian cyst have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

7. The criteria for service connection for stomach pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals for Veterans Claims held that diagnostic codes that provide a rating solely on the basis of loss of range of motion must be considered with 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional loss due to pain, etc.).  Therefore, to the extent possible, the degree of additional range of motion loss due to pain, weakened movement, excess fatigability, or incoordination should be noted.  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson  v. Brown, 9 Vet. App. 7 (1997).

	Left Knee Strain

The Veteran currently has a noncompensable rating for left knee strain under Diagnostic Code 5260.

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, 20 percent rating where flexion is limited to 30 degrees, and 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2013).  

The Board finds that the Veteran is not entitled to a compensable rating for limitation of flexion as no range of motion testing has indicated limitation of flexion to a compensable degree.  At her May 2009 VA examination the Veteran was found to have flexion to 140 degrees with no objective evidence of pain and no additional limitations after repetitive use testing.  At a subsequent VA examination in November 2011 the Veteran was found to have limitation of flexion to 130 degrees, again with no evidence of pain or additional functional loss on repetitive use testing.  The Veteran did report pain on kneeling at her November 2011 VA examination.  

The Board notes that knee pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The Board has considered whether a higher disability evaluation is warranted on the basis of the DeLuca factors, but finds that the evidence does not show any additional functional loss that would more cause the Veteran's left knee condition to more closely approximate the criteria under Diagnostic Code 5260 for a compensable rating.  

The Veteran is also not entitled to a rating under Diagnostic Code 5261 as the extension of her left knee has always been measured as normal.

Other Diagnostic Codes relevant to knee disabilities include 5003, 5010, 5256 through 5259, 5262-5263, and 5055.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  In this case, the November 2011 VA examination reflects that degenerative or traumatic arthritis has not been documented by x-ray.  Therefore, the Veteran is not entitled to a compensable rating under Diagnostic Codes 5003 or 5010.

There has been no suggestion the Veteran has ankylosis in her knee, therefore Diagnostic Code 5256 is inapplicable.  There has also not been any indication of impairment of the tibula and fibula so as to warrant a rating under Diagnostic Code 5262, no finding of genu recurvatum so as to warrant a rating under Diagnostic Code 5263, and no knee replacement so as to warrant a rating under Diagnostic Code 5055.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  38 C.F.R. § 4.71a.  The Veteran has not reported instability or giving way of her knee and on VA examination in November 2011 the examiner found the Veteran had normal anterior, posterior, and medial-lateral instability and no evidence or history of recurrent patellar subluxation or dislocation.  Therefore, a rating under Diagnostic Code 5257 is not warranted.

Under Diagnostic Code 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  Id., Diagnostic Code 5259.  At her May 2009 VA examination the Veteran reported her knee locks several times per year.  She also reported popping and locking at her November 2011 VA examination.  However, the November 2011 VA examiner noted the Veteran has not had any meniscal conditions or surgical procedures for a meniscal condition.  The Board acknowledges that the Veteran is competent to report a readily observable symptoms such as knee locking; however, the Board gives greater probative weight to the VA examiner's report in determining whether the Veteran actually has a condition involving the semilunar cartilage of her knee.  The Board further notes that the Veteran herself has reported only infrequent episodes of locking.  Therefore, a rating under Diagnostic Code 5258 is not warranted.

As the preponderance of the evidence is against granting a higher rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Left Shoulder Strain

The Veteran currently has a 10 percent rating under Diagnostic Code 5201 for left shoulder strain.  The Veteran has reported her dominant hand is her right hand, making her left shoulder ratable as her minor extremity.

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent evaluation.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent evaluation.  38 C.F.R. § 4.71a (2013). 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In May 2009 the Veteran was afforded a VA examination.  On examination she had no deformity; giving way; instability; weakness; incoordination; decreased speed of joint motion; or episodes of dislocation, subluxation, or locking, or effusions.  She did report pain and stiffness.  On examination she had tenderness in the posterior aspect of the left shoulder.  Her range of motion was measured as flexion and abduction to 180 degrees and rotation to 90 degrees with objective evidence of pain with active motion.  There were no additional limitations with repetition.

In October 2009 the Veteran sought treatment from her private physician for left shoulder pain that she reported had gotten worse in the last three to four months.  An x-ray showed mild degenerative change of the Veteran's left acromioclavicular joint.  The doctor noted the Veteran's range of motion was limited secondary to the pain, although she was able to reach overhead with pain.  He referred her for physical therapy.

Private physical therapy records from November 2009 reflect that the Veteran presented with left shoulder pain with reduced range of motion and strength.  Flexion was measured to 73 degrees with active range of motion and 88 degrees with passive range of motion.  Abduction was 54 degrees with active range of motion and 89 degrees with passive range of motion.  External rotation was to 46 degrees active range of motion and 51 degrees passive range of motion.  Extension and internal rotation were within normal limits.  By the end of the month, after six visits, the Veteran's flexion was measured to 149 degrees active and 168 degrees passive.  Abduction was 127 degrees active and 144 degrees passive.

The Veteran underwent another VA examination in November 2011.  She reported pain and stiffness.  The examiner noted tenderness on the posterior aspect of her left shoulder.  On range of motion testing, she was found to have flexion to 180 degrees, abduction to 170 degrees, and rotation to 90 degrees with objective evidence of pain on active motion.  She had no additional limitations on repetitive-use testing.

The Board has considered the Veteran's VA examinations, private treatment records, and her own statements, but finds that she is not entitled to a rating in excess of 10 percent for limitation of motion under Diagnostic Code 5201.

While recognizing the Veteran's reports of pain, the Board observes that she was nonetheless able to reach full range of motion on VA examination in May 2009 and also had normal range of motion on VA examination in November 2011 with the exception of abduction limited to 170 degrees.  The Veteran was not found on either examination to have any additional loss with repetitive use testing.  The Board notes that pain itself does not constitute functional loss and that the Veteran's pain has been considered in awarding her current 10 percent rating.

The Board acknowledges the November 2009 range of motion testing done at the start of the Veteran's course of physical therapy showed significantly more loss of range of motion than testing during VA examinations in May 2009 and November 2011.  However, assuming the testing to be accurate, it represents only brief flare-up of the Veteran's shoulder disability.  Upon referring her to physical therapy, the Veteran's private doctor noted she was able to reach overhead, albeit with pain.  After less than a month of physical therapy, testing showed the Veteran again able to reach well above shoulder height.  Thus, any significant reduction in range of motion to shoulder height or below lasted at most less than a month.

Range of motion testing done in May 2009 and November 2011, as well as at the end of the Veteran's course of physical therapy in November 2009, showing range of motion above shoulder level, do not support a higher, 20 percent, rating under Diagnostic Code 5201.  Thus, the Board has considered the November 2009 physical therapy records suggesting a flare-up of the Veteran's shoulder condition, but finds that the brief worsening is contemplated by the current 10 percent rating and does not warrant either a staged rating or suggest an overall worsening of the Veteran's condition such that a rating in excess of 10 percent is warranted.

Other diagnostic codes also apply to the shoulder.  However, Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation), Diagnostic Code 5202 (impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula) do not apply in this case as no such disabilities are reflected in the evidence.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for disability rating in excess of 10 percent for left shoulder strain must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Left Heel Bursitis and Right Foot Plantar Fasciitis

The Veteran currently has a noncompensable rating for left heel bursitis and right foot plantar fasciitis under Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5276 provides ratings for flatfoot, with a noncompensable rating for mild symptoms that are relieved by built-up shoe or arch support; a 10 percent rating for moderate symptoms, including weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; a 20 percent rating for severe unilateral flat foot; and a 50 percent rating for severe bilateral flat foot.  38 C.F.R. § 4.71a.

As an initial matter, the Board acknowledges that the Veteran had a bunionectomy in April 2010.  However, the Veteran is service-connected only for left heel bursitis and right foot plantar fasciitis.  The July 2011 VA examiner stated that the Veteran's bunionectomy surgery and lateral malleolus pain is not related to her service-connected left heel condition.  Therefore, the Board will only consider the symptoms connected to the Veteran's left heel bursitis and right foot plantar fasciitis in determining if a higher rating is warranted.

The Veteran was afforded VA examinations in May 2009 and July 2011.  In May 2009 she reported aching, stiffness, and occasional swelling in her left heel.  In July 2011 she identified her left lateral foot as the location of the pain and swelling in her left foot and reported stiffness in her great toe.  At both examinations she reported taking pain relievers and elevating her left foot for relief.  

With respect to her right foot, the Veteran reported intermittent heel pain at her May 2009 VA examination and pain in the plantar area at her July 2011 VA examination.

At both examinations the Veteran reported she is able to stand three to eight hours with only short rest periods and has no limitation on walking.  She reported using orthotic inserts.  May 2009 x-rays on both feet were within normal limits.

Thus, the evidence does not show moderate flat foot symptoms, including weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  Rather, the Veteran has at most reported mild symptoms that she has said are improved with the use of orthotics.  Therefore, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5276.

The Board has also considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5284 for other foot injuries, but finds that she is not.  The Veteran's primary complaint regarding both feet has been pain, but the evidence does not show that the pain has resulted in any functional limitations, including on standing and walking.  Therefore, the Board cannot find that the Veteran's condition more closely approximates at least a moderate foot injury.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Carpal Tunnel Syndrome

The Veteran currently has a noncompensable rating for left and right carpal tunnel syndrome under Diagnostic Code 8515.  

Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  A 20 percent disability evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent disability evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent disability evaluation is contemplated for severe, incomplete paralysis of the major hand.  A 60 percent disability evaluation is contemplated for complete paralysis of the minor hand, and a 70 percent disability evaluation is contemplated for complete paralysis of the major hand.  38 C.F.R. § 4.124a, DC 8515.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a .  

In May 2009 the Veteran was afforded a VA examination.  She reported numbness and tingling in the last two digits of each hand.  Sensory and reflex testing was normal bilaterally.  There was no muscle atrophy.  The Veteran had a mild positive phalen's test and a negative tinel's test.

A nerve conduction study done in June 2009 was normal with no electro diagnostic evidence of a lesion of the bilateral median or ulnar nerves as the wrist or elbow, including carpal tunnel syndrome.

In January 2011 the Veteran underwent another VA examination.  She continued to report numbness and tingling in the last two digits of her hands bilaterally, usually while driving, using the computer, and writing for a prolonged period of time.  The Veteran was not noted to have any pain but mild paresthesias and/or dysesthesias and numbness.  Muscle strength was normal.  Sensory examination was normal.  The examiner rated all upper extremity nerves as normal.

The Board finds that the evidence does not support that the Veteran currently has carpal tunnel syndrome manifest with at least mild, incomplete paralysis of the median nerve of either hand.  The Board acknowledges the Veteran's subjective complaints of numbness and tingling in two of her fingers bilaterally, but gives significant weight to the objective testing, including normal sensory examination and no evidence of any functional loss in either hand due to carpal tunnel syndrome.

Based upon review of all the evidence of record, both lay and medical, the Board finds that symptoms pertaining to the Veteran's bilateral carpal tunnel syndrome do not more nearly approximate mild incomplete paralysis of the median nerve as the evidence of record does not include a finding of neurological or sensory loss.  As such, the Board finds that a compensable rating is not warranted for left or right carpal tunnel syndrome.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the lay and medical evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular criteria inadequate.  The Veteran's carpal tunnel syndrome symptoms, including numbness and tingling; his left knee and left shoulder strain symptoms, including pain and loss of range of motion; and his bursitis and plantar fasciitis symptoms, including pain, are contemplated in the ratings assigned.  As such, it would not be found that his disabilities met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's carpal tunnel syndrome, left knee strain, left shoulder strain, or bursitis and plantar fasciitis.  In addition, the Board finds the record does not reflect that the Veteran's disabilities syndrome markedly interfere with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Specifically, the VA examiners opined that the Veteran's disabilities do not have a significant effect on the Veteran's usual occupation.  The Veteran herself reported missing less than a week of work in the past 12 months due to medical appointments.

The manifestations of the Veteran's disabilities are considered by the schedular ratings.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Effective Date

The Veteran filed a claim for service connection for insulin resistance with pre-diabetes in September 2007.  In July 2008, the RO granted service connection effective September 1, 2007, and assigned a noncompensable rating.  The Veteran appealed, and in a September 2009 decision the RO granted a 20 percent rating for diabetes mellitus, type 2, effective March 4, 2009.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran filed her claim within one year of her date of discharge, so September 1, 2007, the day following her discharge, is the earliest possible effective date.

Diabetes mellitus is rated according to the provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes manageable by restricted diet only.  A 20 percent rating requires insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  38 C.F.R. §4.119, Diagnostic Code 7913. 

In June 2008 the Veteran was afforded a VA examination.  The examiner noted the Veteran had been diagnosed with insulin resistance in 2005 for which she was prescribed an oral hypoglycemic.  The examiner stated that the Veteran was prediabetic.

VA treatment records reflect that the Veteran had her first appointment at the VA on March 4, 2009 at which time she was diagnosed with type 2 diabetes.  No medical records prior to that date reflect that the Veteran had been diagnosed with diabetes.

As March 4, 2009 is the earliest diagnosis of diabetes, that is the earliest date on which entitlement to a 20 percent rating for diabetes can be set.  Although the record reflects that the Veteran was taking an oral hypoglycemic agent prior to that date, she was clearly noted to be insulin resistant and/or prediabetic at that time.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

	Right Ovarian Cyst

In her August 2009 notice of disagreement with the RO's decision denying service connection for a right ovarian cyst, the Veteran stated that her claim was for residuals of a right ovarian cyst removed in 2004.

Neither VA treatment records nor private treatment records reflect any complaint of residuals attributed to a removed right ovarian cyst.  The Veteran further has not explained in any statements made in connection with her claim what residuals she believes she has as a result of removal of an ovarian cyst.

For the purposes of 38 C.F.R. §§ 1110 and 1131, the term 'disability' is defined as a disease, injury, or physical or mental defect.  38 U.S.C.A. § 1701(1); see Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  The Veteran has not identified, and the record does not indicate, any current disability related to the removal of an ovarian cyst in service.

Therefore, without finding that the Veteran did in fact have an ovarian cyst removed in service, the Board finds that service connection cannot be granted for residuals of a right ovarian cyst removal as no current disability has been shown or even alleged.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Stomach Pain

The Veteran has claimed service connection for stomach pain.

A review of the Veteran's post-service private and VA treatment records reflect that the Veteran has sought treatment for a number of conditions and symptoms, but do not show any complaint of stomach pain or diagnosis of a condition that manifests with stomach pain.  In fact, at her first VA primary care appointment in March 2009 the Veteran detailed a history of conditions but denied any gastrointestinal problems.

The Board further notes that the Veteran's service treatment records do not reflect diagnosis of a chronic condition manifest with stomach pain.

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Pain is merely a symptom.  Therefore, the Board cannot grant service connection for stomach pain as the evidence does not show the Veteran has a current disability.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in November 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

Further, the VA issued a Statement of the Case (SOC) concerning the downstream issues of higher initial ratings for the Veteran's service-connected left knee strain, left shoulder strain, left heel bursitis and right foot plantar fasciitis, and carpal tunnel syndrome and an earlier effective date for diabetes mellitus.  The statements of the case were provided in March 2010 and June 2010 and cited the applicable statutes and regulations and discussed the reasons and bases for not assigning a higher initial rating or earlier effective date.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in May 2009, July 2011, and November 2011 in connection with his knee, shoulder, feet, and carpal tunnel syndrome claims.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded an examination in connection with his claim for service connection for residuals of a right ovarian cyst and stomach pain, however, the Board finds none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this case, there is no competent medical evidence indicating the Veteran has a current disability or persistent or recurrent symptoms of a disability involving residuals of removal of a right ovarian cyst or stomach pain.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

An initial compensable rating for left knee strain is denied.

An initial rating in excess of 10 percent for left shoulder strain is denied.

An initial compensable rating for left heel bursitis and right foot plantar fasciitis is denied.

An initial compensable rating for right carpal tunnel syndrome is denied.

An initial compensable rating for left carpal tunnel syndrome is denied.

An effective date prior to March 4, 2009 for the assigned 20 percent rating for diabetes mellitus is denied.

Service connection for right ovarian cyst is denied.

Service connection for stomach pain is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


